                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

DOYLE E. CHASTAIN, M.D.                              )             Case No. 8:98CV244
                                                     )
                           Plaintiff,                )
                                                     )
vs.                                                  )
                                                     )        ORDER FOR ISSUANCE OF
MEDICAL ARMOR CORPORATION                            )         WRIT OF EXECUTION
a Nebraska corporation,                              )
                                                     )
                           Defendant.                )
                                                     )

          The Plaintiff has filed an Application for Writ of Execution to be directed to the United
States Marshal for the District of Nebraska. Judgment was entered by this court against
Defendant and in favor of Plaintiff for the principal sum of $98,698.63, plus interest. The
judgment remains unsatisfied. Pursuant to Fed. R. Civ. P. 69(a) and Neb. Rev. Stat. § 25-1516
(Reissue 2008), IT IS ORDERED that:
          1.        The Application for Writ of Execution is granted; and
          2.        The United States Marshal for the District of Nebraska is ordered to satisfy the
judgment entered herein in favor of Plaintiff out of the goods and chattels of Defendant located
within the District of Nebraska and, for want of goods and chattels, cause satisfaction to be made
out of the lands and tenements of Defendant located within the District of Nebraska.
          DATED this 8th day of July, 2019.

                                                 BY THE COURT:


                                                 s/ Richard G. Kopf
                                                 Senior United States District Court Judge

Prepared and submitted by:

Andrew T. Schlosser (#22008)
FITZGERALD, SCHORR, BARMETTLER & BRENNAN, P.C., LLO
10050 Regency Circle, Suite 200
Omaha, Nebraska 68114
(402) 342-1000
ATTORNEYS FOR PLAINTIFF


5722-1 / 408018-1
